Per Curiam.

There is a complete lack of any evidence' of misconduct on the part of respondent other than the two dealings with Eoberts. This is his first act of misconduct. We feel that the seriousness of the position in which respondent now *538finds himself has been brought home to him to the degree that a public reprimand will be an adequate discipline and will secure the public and the Bar from the danger of repetition of such misconduct or of any other breach of professional conduct on the part of respondent.
It is ordered that respondent be publicly reprimanded.

Public reprimand ordered.

Zimmerman, O’Neill, Grieeith, Herbert and Gibson, JJ., concur.
Taft, C. J., concurs except to the extent that the judgment fails to follow the recommendation of suspension for an indefinite period.
Matthias, J., not participating.